NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                      2008-1598
                             (Reexamination No. 90/006,784)




                             IN RE CBC INDUSTRIES, INC.




       John S. LeRoy, Brooks Kushman P.C., of Southfield, Michigan, argued for
appellant. On the brief were Frank A. Angileri and Mark A. Cantor; and Bruce A. Jagger,
of Los Angeles, California.

       Frances M. Lynch, Associate Solicitor, Office of the Solicitor, United States Patent
and Trademark Office, of Alexandria, Virginia, argued for the Director of the United States
Patent and Trademark Office. With her on the brief were Raymond T. Chen, Solicitor, and
Janet A. Gongola, Associate Solicitor. Of counsel were Sydney O. Johnson, Jr. and
William LaMarca, Associate Solicitors.

Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                         NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2008-1598
                            (Reexamination No. 90/006,784)



                             IN RE CBC INDUSTRIES, INC.




                                    Judgment


ON APPEAL from the        United States Patent and Trademark Office, Board of Patent
                          Appeals and Interferences

in CASE NO(S).            90/006,784

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (MICHEL, Chief Judge, LINN, Circuit Judge, and ST. EVE, District Judge).*

                           AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT



DATED June 5, 2009                          /s/ Jan Horbaly
                                           Jan Horbaly, Clerk




* The Honorable Amy J. St. Eve, District Judge, United States District Court for the
Northern District of Illinois, sitting by designation.